Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2 (AMOUNTS IN CANADIAN DOLLARS) AUGUST 15, 2013 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 OVERVIEW Northcore Technologies Inc. (“Northcore” or the “Company”) offers award-winning intellectual property, including multi-patented technology, plus powerful Enterprise and holistic Social Commerce tools, to provide innovative IP based customer solutions. Northcore's portfolio companies include Envision Online Media Inc., a specialist in the delivery of content management solutions. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF).The principal and registered office of the Company is located at 302 The East Mall, Suite 300, Toronto, Ontario, Canada, M9B 6C7. This Management’s Discussion and Analysis (MD&A) for Northcore should be read with the unaudited condensed interim consolidated financial statements for the period ended June 30, 2013, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2012.This document was approved by the Board of Directors on August 14, 2013. DEVELOPMENTS IN THE SECOND QUARTER OF 2013 Northcore accomplished the following activities in the period: The Company signed an interim agreement with Cielo Gold Corp. (CNSX: CMC) to purchase certain assets that include the Blue Horizon Bio-Diesel Fuel demonstration plant and related intellectual property, that are now producing renewable green diesel fuel from municipal solid waste, with industry leading quality. Under terms of the agreement, Northcore will purchase the renewable diesel intellectual property in exchange for the issue of Northcore shares equivalent to a 48% ownership position in Northcore.Northcore will receive a 50% share of the profits resulting from commercialization of this intellectual property, which include new production plants that will be financed by Cielo. Closing of the transaction is subject to the completion of a definitive asset purchase agreement and related due diligence, execution of closing documentation, plus applicable regulatory approvals. As noted in subsequent events within this Q2 2013 reporting, Northcore’s shareholders approved the proposed transaction with Cielo at the Special and Annual Shareholder Meeting held on July 23, 2013. The President of Cielo and Blue Horizon Bio-Diesel, Mr. Don Allan, was appointed as CEO of Northcore. 2 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this report may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.These risks include, among others, statements about expectations of future revenues, cash flows, and cash requirements.Forward-looking statements are subject to risks and uncertainties that may cause our results to differ materially from expectations. These risks include: · The timing of our future capital needs and our ability to raise additional capital when needed; · Increasingly longer sales cycles; · Potential fluctuations in our financial results and our difficulties in forecasting; · Volatility of the stock markets and fluctuations in the market price of our stock; · The ability to buy and sell our shares on the OTC Bulletin Board; · Our ability to compete with other companies in our industry; · Our dependence upon a limited number of customers; · Our ability to retain and attract key personnel; · Risk of significant delays in product development; · Failure to timely develop or license new technologies; · Risks relating to any requirement to correct or delay the release of products due to software bugs or errors; · Risk of system failure or interruption; · Risks associated with any further dramatic expansions and retractions in the future; · Risks associated with international operations; · Problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; · Risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; · Fluctuations in currency exchanges; · Risks to holders of our common shares following any issuance of our preferred shares; and · The ability to enforce legal claims against us or our officers or directors. Other such risks as we may identify and discuss from time to time, including those risks disclosed in the Company’s Form 20-F filed with the Securities and Exchange Commission, and Management Information Circular, may also cause our results to differ materially from expectations. We encourage you to carefully review these risks, as outlined above, to evaluate your existing or potential investment in our securities. 3 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 RESULTS OF OPERATIONS Comparison of the Quarters Ended June 30, 2013 and June 30, 2012 The following commentary compares the unaudited consolidated financial results for the three month periods ended June 30, 2013 and June 30, 2012 and analyzes significant changes in the consolidated statements of operations and comprehensive loss. Overview:Northcore reported an Operational EBITDA loss for the second quarter of $239,000, an improvement of $136,000 or 36 percent from the Operational EBITDA loss of $375,000 reported for the second quarter of 2012.A decrease in operating expenses contributed to the reduction in Operational EBITDA loss during the period. Our loss for the second quarter of 2013 was $303,000, a loss of $0.001 per share, compared to a loss of $556,000 or $0.002 per share, for the same quarter of 2012, an improvement of $253,000 or 46 percent.The improvement in loss was attributed primarily to a significant decrease in operating expenses, partially offset by a corresponding decrease in revenues. Revenues:Revenues are comprised of application hosting activities provided to customers, the sale of software licenses, and the delivery of technology services, such as application and website development, content management solution and software customization. Revenues for the quarter decreased to $291,000 from $415,000, a decrease of $124,000 or 30 percent for the same quarter of 2012. The decrease in services revenues was the primary reason for the reduction in revenues during the quarter. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC. Income from investments increased by $9,000 or 47 percent, to $28,000 for the quarter ended June 30, 2013, from $19,000 for the same period of 2012.The increase was due to a new application developed in 2012 and being hosted in the current period. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, bad debt expense, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses decreased by $164,000 or 38 percent to $264,000 for the quarter ended June 30, 2013, compared to $428,000 for the quarter ended June 30, 2012. The decrease was attributed primarily to a reduction in workforce and lower consulting, legal and investor relations fees during the quarter. Customer Service and Technology:Customer service and technology costs include all salaries and related expenses associated with the provision of implementation, consulting, application hosting, support and training services.For the quarter ended June 30, 2013, these costs amounted to $245,000, a decrease of $86,000 or 26 percent as compared to $331,000 reported in the same quarter of 2012.The decrease in workforce contributed to the reduction in technology expense. 4 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 Sales and Marketing:Sales and marketing costs include all salaries and related expenses for our sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs.For the quarter ended June 30, 2013, sales and marketing costs amounted to $49,000, as compared to $77,000 in the same period of 2012, a decrease of $28,000 or 36 percent.The decrease in travel and promotional costs contributed to the reduction in sales and marketing expenses. Stock-based Compensation:Stock-based compensation expense for the quarter ended June 30, 2013 amounted to $3,000, as compared to $140,000 for the same period of 2012.Stock-based compensation expense was higher in 2012 due to the vesting expense associated with the options granted during the period. Depreciation: Depreciation expense for the quarter ended June 30, 2013 was $61,000, compared to $14,000 recorded in the same period of 2012. The increase was due to the amortization of intangible assets in connection with the acquisition of Envision. Comparison of the Six Month Periods Ended June 30, 2013 and June 30, 2012 The following commentary compares the unaudited consolidated financial results for the six month periods ended June 30, 2013 and June 30, 2012 and analyzes significant changes in the consolidated statements of operations and comprehensive loss and consolidated statements of cash flows. Overview:Our year-to-date Operational EBITDA loss was $564,000, an improvement of $167,000 or 23 percent from the operational EBITDA loss of $731,000 reported for the same period of 2012.A reduction in operating expenses contributed to the reduction in Operational EBITDA loss during the period. The year-to-date loss was $802,000, a loss of $0.003 per share for 2013, compared to a loss of $1,291,000 or $0.006 per share, for the same period of 2012.The decrease in loss for the six months ended June 30, 2013 was attributed primarily to lower general and administrative and stock-based compensation expense, partially offset by a corresponding decrease in revenues. Revenue:Revenues decreased by $65,000 or 10 percent, to $580,000 for the six months ended June 30, 2013, from $645,000 for the same period of 2012.The decline inrevenues was attributed to a decrease in services revenues, partially offset by an increase in hosting revenues. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC.Income from investments increased by $18,000 or 49 percent, to $55,000 for the six months ended June 30, 2013, from $37,000 for the same period of 2012.The increase was due to a new application developed in 2012 and being hosted in the current period. 5 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 General and Administrative:General and administrative expenses decreased by $164,000 to $264,000 for the six months ended June 30, 2013, from $428,000 for the same period in 2012, an decrease of 38 percent.The decrease was attributed primarily to a reduction in workforce and lower consulting, legal and investor relations fees during the period. Customer Service and Technology:For the six months ended June 30, 2013, these costs amounted to $245,000, as compared to $331,000 for the same period of 2012, a decrease of $86,000 or 26 percent.The reduction in workforce was the main reason for the decrease in costs. Sales and Marketing:Sales and marketing expenses decreased by $28,000 to $49,000 for the six months ended June 30, 2013, from $77,000 for the same period in 2012, a decrease of 36 percent.The decrease in travel and promotional costs contributed to the reduction in sales and marketing expenses. Stock-based Compensation:Stock-based compensation expense for the six months ended June 30, 2013 amounted to $116,000 of non-cash expenses, as compared to $483,000 for the same period of 2012, a decrease of $367,000 or 76 percent.Stock-based compensation expense was higher in 2012 due to the vesting expense associated with the options granted during the period. Depreciation: Depreciation expense increased to $122,000 for the first half of 2013, compared to $25,000 for the same period of 2012.The increase was due to the amortization of intangible assets in connection with the acquisition of Envision. Cash Flows from Operating Activities: Operating activities resulted in cash outflows of $243,000 for the first half of 2013, as compared to cash outflows of $815,000 from operating activities in the first half of 2012.The increase in working capital contributed to the improvement in operating cash outflows during the 2013. Cash Flows from Investing Activities:Investing activities resulted in cash inflows of $109,000 during the first half of 2013, as compared to cash outflows of $156,000 for the same period of 2012.Cash inflows during 2013 were due cash distributions from the investment in GEAM, whereas the acquisitions of Envision and Kuklamoo and intangible assets resulted in cash outflows in 2012. Cash Flows from Financing Activities: Financing activities generated cash inflows of $162,000 for the first half of 2013, as compared to inflows of $24,000 for the same period of 2012.Cash inflows during 2013 were due to the exercise of stock options of $32,000 and proceeds from operating line of credit of $130,000.Cash inflows from 2012 were due to the exercise of stock options for $24,000. 6 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 SUMMARY OF QUARTERLY RESULTS The following table sets forth certain unaudited consolidated statements of operations data for each of the eight most recent quarters that, in management’s opinion, consist of normal recurring adjustments, necessary for a fair presentation of the information presented. These operating results are not necessarily indicative of results for any future period and should not be relied on to predict future performance. Quarter ended June 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, (in thousands of Canadian dollars, except per share amounts) Revenues $ Other income: Income from GE Asset Manager 28 27 27 18 19 18 15 18 Operating expenses: General and administrative Customer service and technology Sales and marketing 49 51 50 71 77 27 51 75 Stock-based compensation 3 Depreciation and amortization 61 61 24 12 14 11 12 8 Total operating expenses Loss from operations ) Finance costs: Interest on notes payable andsecured subordinated notes - 10 20 Accretion of secured subordinated notes - 21 34 Total finance costs - 31 54 Loss before recovery of income taxes ) Recovery of income taxes - Loss and comprehensive loss for the period $ ) $ $ $ ) $ $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ $ $ ) $ $ ) $ ) $ ) 7 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Month Periods Ended June 30, 2013 and 2012 Dated: August 15, 2013 RECONCILIATION OF LOSS TO OPERATIONAL EBITDA (1) Quarter ended Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, (in thousands) Loss for the period, as per above $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Reconciling items: Stock-based compensation 3 ) Depreciation 61 61 24 12 14 11 12 8 Interest expense - 31 54 Recovery of income taxes - - ) - Non-recurring professional fees - 27 25 - - OPERATIONAL EBITDA $ ) $ ) $ ) $ ) $ ) $
